DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 25 January 2021; 23 March 2021; 27 April 2021; 21 June 2021; 23 July 2021; 17 December 2021; 07 February 2022; 24 March 2022; 09 June 2022; and 06 July 2022; have been fully considered by the examiner. Signed copies are attached.
Claims 1-20 are pending. 
An Examiner' s Amendment has been entered with this office action.
Claims 2, 12, and 20 have been canceled, per the Examiner' s Amendment
Claims 1, 3-11, and 13-19 are allowed, reasons follow. 


Priority

Examiner acknowledges that instant application is a Continuation of Application 15/199,910 (abandoned) and 15/635,745 (now US Patent 10,564612) and a Continuation-in-Part of Applications 16/601,385 (now US patent # 10,809,675) and 16/601,391 (now US Patent # 10,809,676) has been accorded the benefit of the original filing dates, and the benefit of the original filing dates as to originally filed subject matter, respectively.

Terminal Disclaimer
Examiner Acknowledges the Terminal Disclaimer over applications 16/601,385 (now US patent #10,809,675) and 17/073,801 and this office action has been prepared on the basis of said disclaimers.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Britton (Reg # 76,629) on 22 June 2022.

The application has been amended as follows: 
Claim 1 has been replaced with the following:
1.	A heating, ventilation, or air conditioning (HVAC) system for a building, the HVAC system comprising:
HVAC equipment configured to provide heating or cooling to one or more building spaces;
one or more controllers comprising one or more processing circuits configured to:
generate energy targets for the one or more building spaces using a heat transfer model defining a relationship between the energy targets for the one or more building spaces, a temperature of the one or more building spaces predicted to result from the energy targets for the one or more building spaces, and a thermal capacitance of the one or more building spaces to which the heating or cooling is provided by the HVAC equipment;
generate setpoints for the HVAC equipment using the energy targets for the one or more building spaces to which the heating or cooling is provided by the HVAC equipment; and
operate the HVAC equipment using the setpoints to provide the heating or cooling to the one or more building spaces.

Claim 2 has been Canceled.

Claim 11 has been replaced with the following:
11.	A method for operating a heating, ventilation, or air conditioning (HVAC) system for a building, method comprising:
generating energy targets for one or more building spaces using a heat transfer model defining a relationship between the energy targets for the one or more building spaces, a temperature of the one or more building spaces predicted to result from the energy targets for the one or more building spaces, and a thermal capacitance of the one or more building spaces to which the heating or cooling is provided by HVAC equipment;
generating setpoints for the HVAC equipment that provide heating or cooling to the one or more building spaces using the energy targets for the one or more building spaces; and
operating the HVAC equipment using the setpoints to provide the heating or cooling to the one or more building spaces.

Claim 12 has been canceled.

Claim 19 has been replaced with the following:
19.	One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
generating energy targets for one or more building spaces using a heat transfer model defining a relationship between the energy targets for the one or more building spaces, a temperature of the one or more building spaces predicted to result from the energy targets for the one or more building spaces, and a thermal capacitance of the one or more building spaces to which heating or cooling is provided by HVAC equipment;
generating setpoints for the HVAC equipment that provide heating or cooling to the one or more building spaces using the energy targets for the one or more building spaces; and
operating the HVAC equipment using the setpoints to provide the heating or cooling to the one or more building spaces.

Claim 20 has been canceled.
(End Examiner’s Amendment)


Allowable Subject Matter
Claims 1, 3-11, and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: While Mengle, et al., US Pg-Pub 2016/0313019 teaches an HVAC system for a plurality of buildings comprising a plurality of airside subsystems configured to provide heating or cooling to one or more building spaces and a high-level controller configured to generate a plurality of energy targets based on thermal properties of the corresponding building spaces in order to control the plurality of airside subsystems; and Ettl, et al., US Pg-Pub 2016/0146493 teaches an hvac control system which includes heat transfer models for forecasting future building temperatures based on input thermal energy targets; and Uno et al., US Pg-Pub 2016/0109147 teaches an hvac control system which models energy balance of spaces including the thermal capacitance of the room; and Corbin, US Pg-Pub 2020/0393860 teaches modeling the impact of weather on the temperature of indoor spaces using a thermal capacitance of said indoor spaces; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
generate energy targets for the one or more building spaces using a heat transfer model defining a relationship between the energy targets for the one or more building spaces, a temperature of the one or more building spaces predicted to result from the energy targets for the one or more building spaces, and a thermal capacitance of the one or more building spaces to which the heating or cooling is provided by the HVAC equipment;
generate setpoints for the HVAC equipment using the energy targets for the one or more building spaces to which the heating or cooling is provided by the HVAC equipment; and
operate the HVAC equipment using the setpoints to provide the heating or cooling to the one or more building spaces.
(Excerpted, emphasis added)

…in combination with the remaining features and elements of the claimed invention.

Independent claims 11 and 19 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims 3-10, and 13-18, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s). 


It is for these reason(s) that Applicant’s invention defines over the prior art of record.
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119